EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Audit Committee Macatawa Bank Corporation We hereby consent to the incorporation by reference in the registration statement (Form S-8 No. 333-116914) for Macatawa Bank Corporation, of our report dated June16, 2011, with respect to the statements of net assets available for benefits of Macatawa Bank 401(k) Plan as of December31, 2010, and the related statements of changes in net assets available for benefits for the year then ended included in this Annual Report on Form 11-K of Macatawa Bank 401(k) Plan for the year ended December31, 2011. /s/ Rehmann Robson, P.C. REHMANN ROBSON, P.C. Grand Rapids, Michigan June 20, 2012
